PER CURIAM:
Charles Jerall Smith appeals a district court’s final order entering judgment in the Appellee’s favor in accordance with the jury’s resolution of the factual issues. Smith contends that the trial testimony established that the Appellee used excessive force. We have reviewed the record and find no reason to disturb the jury’s verdict. We note that Smith does not challenge the district court’s order dismissing his other claims upon consideration of the Defendants’ motion for summary judgment. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.